DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 
Election/Restrictions
3.	Applicant’s election of Group I - Claims 13 and 16-24, Species V - Figs. 8-9 in the reply filed on 7/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second annular seal is flush with the lower contact surface” (claim 42) and the first and second angled contact portion of the dual seal includes a surface that is colinear (or coextensive, but this word does not make sense in this case and the metes and bounds are not understood) although the with the lower contact surface of the valve body (claims 44 and 45) must be shown or the feature(s) canceled from the claim(s).  In Figs. 8 and 9, the second material 113 of the dual seal appears to be sticking out from the valve body contact surface and the first material 111 appears to be sticking out from both the first material and the valve body contact surface such that the examiner would not call the dual seal “flush” or “colinear” with the lower contact surface as what is disclosed in the drawings conflicts with these claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: See drawing objections above and the examiner would like to note that the claims directly conflict with Figs. 8-9 and that what the applicant appears to be relying on in the specification is not in Figs. 8-9.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16-24, and 35-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The examiner has explained to the applicant that Figs. 8-9 do NOT show contact surfaces that are either parallel or planar or flush or colinear or coextensive (which is not in the disclosure and does not appear to make sense in the claims) with the either or both of the seals comprising the dual seal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 21-24, 35-36, 43, and 45 as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Blume US 9,291,274.
	Regarding claim 13, Blume discloses a valve assembly (Figs. 1-17 but Figs. 15-17 in particular and disclosed as frusto-conical), comprising: a valve body 901 having a lower contact surface 931; and a dual seal 983 coupled to the periphery of the valve body, the dual seal including two angled contact surfaces (971 and 961), each of which in cross-section is relatively parallel to the lower contact surface of the valve body (Fig. 17 and col. 12, lines 23-53, both are “geometrically similar”), the dual seal includes a first material 903’’’ having a first hardness level (75-85 Shore A hardness) and forming a first angled contact surface 971 of the dual seal and a second material 959 having a second hardness level (95 shore A hardness) and forming a second angled contact surface 961 of the dual seal, wherein the angled contact surface of the second material is adjacent the lower contact surface of the valve body (Fig. 17), and wherein the angled contact surface of the first material is adjacent the angled contact surface of the second material (Fig. 17).
	Regarding claim 21, the second hardness level of the second material adjacent the lower contact surface of the valve body is greater than the first hardness level of the first material (959 is harder than 903’’’).
	Regarding claim 22, the valve body is an annular valve body defining a valve axis, and wherein the lower contact surface of the valve body circumscribes the valve axis, the second material circumscribes the lower contact surface of the valve body and the first material circumscribes the second material (Figs. 15-17).
	Regarding claim 23, the second material is arranged axially between the first material and the lower contact surface of the valve body (Figs. 15-17).
	Regarding claim 24, the first material and the second material are urethane materials (both are polyurethane).
	Regarding claim 35, Blume discloses a valve assembly (Figs. 1-17 but Figs. 10, 12, 15-17 in particular and disclosed as frusto-conical), comprising: an annular valve body 901 (see 401 as well as 901 may be concave) having an upper surface (top of 901), a bottom surface (convex bottom of 901 or may be as Figs. 10 and 12 with a concave bottom surface) spaced apart from the upper surface, a lower contact surface 931 (which is frustoconical) extending from the bottom surface and angled towards the upper surface, and an outer peripheral edge formed between the upper surface and the lower contact surface (Figs. 15-17); a first annular seal 903’’’ of a first hardness (75-85 Shore A hardness) disposed on at least a portion of the peripheral edge adjacent the upper surface (Figs. 15-17), the first annular seal having a lower, angled contact surface that is relatively parallel in cross-section to the lower contact surface of the valve body (Fig. 17 and col. 12, lines 23-53, both are “geometrically similar”); and a second annular seal 959 of a second hardness (95 shore A hardness) disposed on at least a portion of the peripheral edge adjacent the lower contact surface, the second annular seal having a lower, angled contact surface that is relatively parallel in cross-section to the lower contact surface of the valve body (Fig. 17 and col. 12, lines 23-53, both are “geometrically similar”), wherein the second hardness is different than the first hardness (95 is different than 75-85).
	Regarding claim 36 the first annular seal is formed of a first urethane material and the second annular seal is formed of a second urethane material different than the first urethane material (both are polyurethane of different hardnesses thus different).
	Regarding claim 43, Blume discloses a valve assembly (Figs. 1-17 but Figs. 15-17 in particular and disclosed as frusto-conical), comprising: a valve body 901 having a lower contact surface 931 and a periphery (outer part of 901); and a dual seal 903’’’ and 959 coupled to the periphery of the valve body, wherein the valve assembly defines an angled total contact area formed of (i) the lower contact surface 931 of the valve body, (ii) a first angled contact portion 971 of the dual seal, and (iii) a second angled contact 961 portion of a dual seal, where the first angled contact portion of the dual seal comprises a first material having a first hardness level (75-85 Shore A hardness) and the second angled contact portion of the dual seal comprises a second material (95 shore A hardness) having a second hardness level different than the first hardness level.
	Regarding claim 45, the first angled contact portion of the dual seal includes a surface that is coextensive with the lower contact surface of the valve body and the second angled contact portion of the dual seal includes a surface that is coextensive with the lower contact surface of the valve body (coextensive means extending over the same space, area or time such that it appears to extend over the same time); wherein the lower contact surface of the valve body together with the coextensive surface of the first contact portion and the coextensive surface of the second contact portion form the total contact area (Figs. 15-17).
Claim(s) 13, 21-23, and 35, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pratelli et al. WO 2015/077001 A1.
	Regarding claim 13, Pratelli discloses a valve assembly (Figs. 2-3, [0029] states the individual inserts may be a ring shaped insert), comprising: a valve body 43 having a lower contact surface 69; and a dual seal 57, 65 coupled to the periphery of the valve body, the dual seal including two angled contact surfaces (bottom of 57 and at 67), each of which in cross-section is relatively parallel to the lower contact surface of the valve body (Fig. 2) the dual seal includes a first material (57 is polycarbonate, polyurethane, etc. [0026]) having a first hardness level (hardness level of materials listed for 57) and forming a first angled contact surface of the dual seal and a second material (65 is diamond and/or tungsten carbide) having a second hardness level (“ultra-hard” [0029]) and forming a second angled contact surface of the dual seal, wherein the angled contact surface of the second material is adjacent the lower contact surface of the valve body (Fig. 2), and wherein the angled contact surface of the first material is adjacent the angled contact surface of the second material (Fig. 2, by definition adjacent means “near or close to”).
	Regarding claim 21, the second hardness level of the second material adjacent the lower contact surface of the valve body is greater than the first hardness level of the first material (65 is harder than 57).
	Regarding claim 22, the valve body is an annular valve body defining a valve axis, and wherein the lower contact surface of the valve body circumscribes the valve axis, the second material circumscribes the lower contact surface of the valve body and the first material circumscribes the second material (Figs. 2-3).
	Regarding claim 23, the second material is arranged axially between the first material and the lower contact surface of the valve body (Figs. 2-3).
	Regarding claim 35, Pratelli discloses a valve assembly (Figs. 2-3), comprising: an annular valve body 43 having an upper surface (top of 43), a bottom surface (bottom of 43 or flat part between 65’s) spaced apart from the upper surface, a lower contact surface 69 extending from the bottom surface and angled towards the upper surface, and an outer peripheral edge formed between the upper surface and the lower contact surface (Figs. 2-3); a first annular seal 57 of a first hardness (57 is polycarbonate, polyurethane, etc. [0026]) disposed on at least a portion of the peripheral edge adjacent the upper surface (Figs. 2-3), the first annular seal having a lower, angled contact surface that is relatively parallel in cross-section to the lower contact surface of the valve body (Figs, 2-3) and a second annular seal 65 of a second hardness (diamond and/or tungsten carbide) disposed on at least a portion of the peripheral edge adjacent the lower contact surface, the second annular seal having a lower, angled contact surface that is relatively parallel in cross-section to the lower contact surface of the valve body (Figs. 2-3) wherein the second hardness is different than the first hardness (they are different).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 16-18, 20-24, 35-43, and 45, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratelli et al. WO 2015/077001 A1 in view of Blume US 9,291,274.
	Regarding claims 13, 35 and 43, Pratelli discloses a valve assembly (Figs. 2-3), comprising: a valve body 43 having a lower contact surface 69; and a seal 57 coupled to the periphery of the valve body having an angled contact surface.  Pratelli lacks a dual seal (in which the seals contact each other) in which the dual seal comprises first and second materials having a first and second hardnesses, respectively.  Blume discloses a dual seal 983 coupled to the periphery of the valve body, the dual seal including two angled contact surfaces (971 and 961), each of which in cross-section is relatively parallel to the lower contact surface of the valve body (Fig. 17 and col. 12, lines 23-53, both are “geometrically similar”), the dual seal includes a first material 903’’’ having a first hardness level (75-85 Shore A hardness) and forming a first angled contact surface 971 of the dual seal and a second material 959 having a second hardness level (95 shore A hardness) and forming a second angled contact surface 961 of the dual seal, wherein the angled contact surface of the second material is adjacent the lower contact surface of the valve body (Fig. 17), and wherein the angled contact surface of the first material is adjacent the angled contact surface of the second material (Fig. 17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single seal of Pratelli with the dual seal of Blume having first and second materials and different first and second hardnesses, respectively, to provide a better seal between the valve body and the valve seat and to provide resistance to extrusion of the seal and lubrication features.  
	Regarding 16, Pratelli discloses a supplemental material 65 (plurality of valve body inserts) recessed into the lower contact surface of the valve body, the supplemental material having a hardness level greater than the hardness level of the valve body ([0029], ultra hard materials such as diamond or tungsten carbide that are harder than the valve body. 
	Regarding 17, Pratelli discloses the supplemental material is radially aligned around the circumference of the lower contact surface of the valve body (see Pratelli Figs 2-3).
	Regarding 18, Pratelli discloses the valve body includes a plurality of cylindrical holes, the supplemental material being inserted into the cylindrical holes (see Pratelli Figs 2-3).
	Regarding 20, Pratelli discloses the supplemental material is recessed into a groove in the lower contact surface of the valve body, the groove forming a circular ring around a valve axis (Pratelli [0029], circular ring and groove instead of plurality of inserts).
	Regarding claim 21, Pratelli in view of Blume discloses the second hardness level of the second material adjacent the lower contact surface of the valve body is greater than the first hardness level of the first material (Blume 959 is harder than 903’’’).
	Regarding claim 22, Pratelli in view of Blume discloses the valve body is an annular valve body defining a valve axis, and wherein the lower contact surface of the valve body circumscribes the valve axis, the second material circumscribes the lower contact surface of the valve body and the first material circumscribes the second material (Blume Figs. 15-17).
	Regarding claim 23, Pratelli in view of Blume discloses the second material is arranged axially between the first material and the lower contact surface of the valve body (Pratelli Figs. 2-3 and Blume Figs. 15-17).
	Regarding claim 24, Pratelli in view of Blume discloses the first material and the second material are urethane materials (Blume discloses both are polyurethane).
	Regarding claim 36, Pratelli in view of Blume discloses the first annular seal is formed of a first urethane material and the second annular seal is formed of a second urethane material different than the first urethane material (Blum discloses both are polyurethane of different hardnesses thus different).
	Regarding 37, Pratelli discloses the annular valve body has a third hardness greater than the second hardness, the valve assembly further comprising: a supplemental material 65 recessed into the lower contact surface of the valve body, the supplemental material having a hardness level greater than the hardness level of the valve body (Pratelli’s inserts 65 of diamond and/or tungsten carbide are a third hardness harder than both the second hardness of Blume and the metal valve body of Blume).
	Regarding claim 38, Pratelli discloses a valve assembly (Figs. 2-3), comprising: a valve body 43 having a lower contact surface 69; and a seal 57 coupled to the periphery of the valve body having an angled contact surface and a supplemental material 65 (plurality of valve body inserts) recessed into the lower contact surface of the valve body, the supplemental material having a hardness level of ultra hard materials such as diamond or tungsten carbide.  Pratelli lacks a dual seal (in which the seals contact each other) in which the dual seal comprises first and second materials having a first and second hardnesses, respectively.  Blume discloses a dual seal 983 coupled to the periphery of the valve body, the dual seal including two angled contact surfaces (971 and 961), each of which in cross-section is relatively parallel to the lower contact surface of the valve body (Fig. 17 and col. 12, lines 23-53, both are “geometrically similar”), the dual seal includes a first material 903’’’ having a first hardness level (75-85 Shore A hardness and may be polyurethane) and forming a first angled contact surface 971 of the dual seal and a second material 959 having a second hardness level (95 shore A hardness and may be polyurethane) and forming a second angled contact surface 961 of the dual seal, wherein the angled contact surface of the second material is adjacent the lower contact surface of the valve body (Fig. 17), and wherein the angled contact surface of the first material is adjacent the angled contact surface of the second material (Fig. 17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single seal of Pratelli with the dual seal of Blume having first and second materials and different first and second hardnesses of polyurethane, respectively, to provide a better seal between the valve body and the valve seat and to provide resistance to extrusion of the seal and lubrication features.  	
	Regarding claim 39, Pratelli in view of Blume discloses the first annular seal and the second annular seal are formed of urethane (Blume discloses that both are polyurethane) and the supplemental material is carbide (Pratelli discloses that it is tungsten carbide).
	Regarding claim 40, Pratelli discloses the supplemental material in each aperture is flush with the contact surface (Pratelli discloses the supplemental material 67 is flush with the contact surface 69).
	Regarding claim 41, Pratelli in view of Blume discloses the second annular seal abuts the first annular seal (Blume, Figs. 15-17 or 10 and 12).
	Regarding claim 42, Pratelli in view of Blume discloses the second annular seal is flush with the lower contact surface (Blume Fig. 17, there is no gap between lower contact surface 931 and second annular seal 959 thus is seen as flush).
	Regarding claim 45, Pratelli in view of Blume discloses the first angled contact portion of the dual seal includes a surface that is coextensive with the lower contact surface of the valve body and the second angled contact portion of the dual seal includes a surface that is coextensive with the lower contact surface of the valve body (coextensive means extending over the same space, area or time such that it appears to extend over the same time); wherein the lower contact surface of the valve body together with the coextensive surface of the first contact portion and the coextensive surface of the second contact portion form the total contact area (Blume Figs. 15-17).
Claim(s) 16-18, 20-24, 37-42, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume US 9,291,274 in view of Pratelli et al. WO 2015/077001 A1.
	Regarding claim 16, Blume lacks a supplemental material recessed into the lower contact surface of the valve body, the supplemental material having a hardness level greater than the hardness level of the valve body.  Pratelli discloses a supplemental material 65 (plurality of valve body inserts) recessed into the lower contact surface of the valve body, the supplemental material having a hardness level greater than the hardness level of the valve body ([0029], ultra hard materials such as diamond or tungsten carbide that are harder than the valve body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the diamond and/or tungsten carbide supplemental material of Pratelli in the metallic valve body of Blume in order to provide longer wear of the valve as Pratelli teaches that this increases the service life of the valve [0005].
	Regarding claim 17, Blume in view of Pratelli discloses the supplemental material is radially aligned around the circumference of the lower contact surface of the valve body (see Pratelli Figs 2-3).
	Regarding claim 18, Blume in view of Pratelli discloses the valve body includes a plurality of cylindrical holes, the supplemental material being inserted into the cylindrical holes (see Pratelli Figs 2-3).
	Regarding claim 20, Blume in view of Pratelli discloses the supplemental material is recessed into a groove in the lower contact surface of the valve body, the groove forming a circular ring around a valve axis (Pratelli [0029], circular ring and groove instead of plurality of inserts).
	Regarding claim 21, Blume discloses the second hardness level of the second material adjacent the lower contact surface of the valve body is greater than the first hardness level of the first material (959 is harder than 903’’’).
	Regarding claim 22, Blume discloses the valve body is an annular valve body defining a valve axis, and wherein the lower contact surface of the valve body circumscribes the valve axis, the second material circumscribes the lower contact surface of the valve body and the first material circumscribes the second material (Figs. 15-17).
	Regarding claim 23, Blume discloses the second material is arranged axially between the first material and the lower contact surface of the valve body (Figs. 15-17).
	Regarding claim 24, Blume discloses the first material and the second material are urethane materials (both are polyurethane).
	Regarding claim 37, Blume in view of Pratelli discloses the annular valve body has a third hardness greater than the second hardness, the valve assembly further comprising: a supplemental material recessed into the lower contact surface of the valve body, the supplemental material having a hardness level greater than the hardness level of the valve body (Pratelli’s inserts 65 of diamond and/or tungsten carbide are a third hardness harder than both the second hardness of Blume and the metal valve body of Blume).
	Regarding claim 38, Blume discloses a valve assembly, comprising: an annular valve body 901 having formed of an upper surface (top of 901), a bottom surface (convex bottom of 901 or may be as Figs. 10 and 12 with a concave bottom surface) spaced apart from the upper surface, a lower contact surface 931 (which is frustoconical) extending from the bottom surface and angled towards the upper surface (Figs. 15-17 or 10 and 12), and an outer peripheral edge formed between the upper surface and the lower contact surface (Figs. 15-17 or 10 and 12), a first annular seal 903’’’ of a first hardness (75-85 Shore A hardness) disposed on at least a portion of the peripheral edge adjacent the upper surface (Figs. 15-17 or 10 and 12); and a second annular seal 959 of a second hardness (95 shore A hardness) disposed on at least a portion of the peripheral edge adjacent the lower contact surface (Figs. 15-17 or 10 and 12), wherein the second harness is greater than the first hardness.  Blume lacks the annular valve body includes a plurality of spaced apart apertures formed in the lower contact surface, and a supplemental material disposed in the apertures, the supplemental material having a hardness greater than the second hardness.  Pratelli discloses a supplemental material 65 (plurality of valve body inserts) recessed into the lower contact surface of the valve body, the supplemental material having a hardness level greater than the hardness level of the valve body ([0029], ultra hard materials such as diamond or tungsten carbide that are harder than the valve body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the diamond and/or tungsten carbide supplemental material of Pratelli in the metallic valve body of Blume in order to provide longer wear of the valve as Pratelli teaches that this increases the service life of the valve [0005].
	Regarding claim 39, Blume in view of Pratelli discloses the first annular seal and the second annular seal are formed of urethane (Blume discloses that both are polyurethane) and the supplemental material is carbide (Pratelli discloses that it is tungsten carbide).
	Regarding claim 40, Blume in view of Pratelli discloses the supplemental material in each aperture is flush with the contact surface (Pratelli discloses the supplemental material 67 is flush with the contact surface 69).
	Regarding claim 41, Blume discloses the second annular seal abuts the first annular seal (Blume, Figs. 15-17 or 10 and 12).
	Regarding claim 42, Blume discloses the second annular seal is flush with the lower contact surface (Blume Fig. 17, there is no gap between lower contact surface 931 and second annular seal 959 thus is seen as flush).
Claim(s) 19, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratelli et al. WO 2015/077001 A1 in view of Blume US 9,291,274.
	Regarding claim 19, Pratelli lacks the product by process that the supplemental material is heat shrunk into the cylindrical holes.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  Walter discloses the process of heat shrinking.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat shrink the supplemental material in to the cylindrical holes of Pratelli as disclosed by Walter as this is a well known and easy way of connecting pieces in manufacturing.
Claim(s) 19, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume US 9,291,274 in view of Pratelli et al. WO 2015/077001 A1 in view of Walter US 6,053,261.
	Regarding claim 19, Blume in view of Pratelli lack the product by process that the supplemental material is heat shrunk into the cylindrical holes.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  Walter discloses the process of heat shrinking.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat shrink the supplemental material in to the cylindrical holes of Blume in view of Pratelli as disclosed by Walter as this is a well known and easy way of connecting pieces in manufacturing.
12.	Claim(s) 42, 44 and 45, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume US 9,291,274 in view of Pratelli et al. WO 2015/077001 A1 in view of Rogers et al. US 5,275,204.
	Regarding claim 42, Blume lacks the second annular seal is flush with the lower contact surface (as in the same plane).  Rogers teaches frustoconical surfaces that have the same angle or slope to effectively form a better seal as uniform engagement of the valve seat and valve element surfaces (col. 5, line 58 - col. 6, line 2, Fig. 2, 58, 60 and 62 are flush and are the same angle).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lower contact surface and seals of Blume flush as taught by Rogers to effectively form a better seal as uniform engagement of the valve seat and valve element surfaces.
	Regarding claim 44, Blume lacks the first angled contact portion of the dual seal includes a surface that is colinear with the lower contact surface of the valve body and the second angled contact portion of the dual seal includes a surface that is colinear with the lower contact surface of the valve body; wherein the lower contact surface of the valve body together with the colinear surface of the first contact portion and the colinear surface of the second contact portion form the total contact area. Rogers teaches frustoconical surfaces that have the same angle or slope (colinear) to effectively form a better seal as uniform engagement of the valve seat and valve element surfaces (col. 5, line 58 - col. 6, line 2, Fig. 2, 58, 60 and 62 are flush and are the same angle).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lower contact surface and seals of Blume colinear as taught by Rogers to effectively form a better seal as uniform engagement of the valve seat and valve element surfaces.
	Regarding claim 45, Blume lacks the first angled contact portion of the dual seal includes a surface that is coextensive with the lower contact surface of the valve body and the second angled contact portion of the dual seal includes a surface that is coextensive with the lower contact surface of the valve body; wherein the lower contact surface of the valve body together with the coextensive surface of the first contact portion and the coextensive surface of the second contact portion form the total contact area.  Rogers teaches frustoconical surfaces that have the same angle or slope (coextensive) to effectively form a better seal as uniform engagement of the valve seat and valve element surfaces (col. 5, line 58 - col. 6, line 2, Fig. 2, 58, 60 and 62 are flush and are the same angle).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lower contact surface and seals of Blume colinear as taught by Rogers to effectively form a better seal as uniform engagement of the valve seat and valve element surfaces.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 16-24, and 35-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that in the interview summary that was conducted that the applicant stated the drawings would be fixed to show the specification “relatively parallel and planar” but they have not been received. 
The examiner is further confused by the fact that in the arguments the applicant repeated uses the argument “relatively parallel and planar” but this is nowhere to be found in the claims that were amended and filed.  The applicant completely changed the claims that were not entered and talked about (4/21/22) during the interview above but then argues using the language that were in the claims that were not entered and not the claims that were filed with the RCE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Caprera discloses the process of heat shrinking.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921